Case 1:18-cr-00143-JGK Document119 Filed 10/09/20 Page 1of1
Case 1:18-cr-00143-JGK Document 118 Filed 10/08/20 Page 1 of 1

Law Offices of Donald Yannella, P.C.
Member of NY & NJ Bars
Tel: (212) 226-2883
Fax: (646) 430-8379
Email: nynjcrimlawyer@gmail.com

70 Grand Avenue, Suite 100 233 Broadway, Suite 2370
River Edge, NJ 07661 New York, NY 10279

(Preferred mailing address)

October 8, 2020

Hon. John G. Koeltl

Daniel P. Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Lachris Allmond
18 Cr. 143 (IGK)

Dear Judge Koeltl:

Iam counsel for Lachris Allmond, who is charged with violations of supervised release
and is scheduled to be arraigned on October 9, 2020. Because Mr. Alimond is currently detained
in a jail in New Jersey and cannot be produced tomorrow, I respectfully request that the
arraignment be adjourned to October 20, 2020.

Assistant United States Attorney Michael Krouse informs me that he consents to this

application.

Sincerely,
!s/

Donald J. Yannella, Esq.

 
